Appeal from an order of the Family Court, Ontario County (Frederic T. Henry, Jr., J.H.O.), entered July 23, 2004 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition for violation of an order of protection.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In March 2004 Family Court issued an order of protection directing that respondent’s daughter pick up and drop off the parties’ children for visitation purposes and that respondent not be present during the exchange. In April 2004 petitioner commenced this proceeding alleging that respondent had violated the order of protection on various occasions inasmuch as he had been observed across the street from the arranged location during the exchange of the children. The court properly determined following a hearing on the petition that petitioner failed to establish respondent’s willful violation of the order of protection (see generally Matter of Aumell v King, 18 AD3d 905 [2005]; Matter of Eisele v Eisele, 307 AD2d 412, 413 [2003]; Matter of Leighton-Ryan v Ryan, 274 AD2d 775, 776 [2000]). Although petitioner contends on appeal that the court erred in failing to consider her allegations of domestic violence, we note that the record is devoid of any evidence of domestic violence. Indeed, there are no allegations of domestic violence in the petition, and it cannot be said that the requisite “minimal requirements of due process” were not met in this proceeding (Matter of Ryan v Ryan, 42 AD2d 733, 733 [1973]). Present— Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Green, JJ.